     Case 1:19-cv-00062-DAD-EPG Document 33 Filed 08/28/20 Page 1 of 6

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       JOHN CAVAZOS, on behalf of himself              No. 19-cv-00062-DAD-EPG
         and all others similarly situated,
12
                          Plaintiff,
13                                                       ORDER REQUIRING SUPPLEMENTAL
               v.                                        BRIEFING
14
         SALAS CONCRETE, INC., a California
15       Corporation,
16                        Defendant.
17

18            This matter is before the court on the assigned magistrate judge’s findings and

19   recommendations, recommending that the unopposed motion for class certification and for

20   preliminary approval of a class action settlement filed on behalf of plaintiff John Cavazos be

21   granted.1 (Doc. Nos. 27, 31.)

22            In conducting its de novo review of the pending motion pursuant to 28 U.S.C.

23   § 636(b)(1)(C), the undersigned has identified some potential deficiencies with the parties’

24   settlement agreement and the pending motion, thereby necessitating this order requiring the

25   /////

26   1
       Pursuant to the undersigned’s standing order in light of the ongoing judicial emergency in this
27   district, motions for class certification and for preliminary or final approval of collective or class
     action settlements are considered in the first instance by the assigned magistrate judge, who
28   thereafter issues findings and recommendations for the undersigned’s review. (Doc. No. 26 at 3.)
                                                          1
     Case 1:19-cv-00062-DAD-EPG Document 33 Filed 08/28/20 Page 2 of 6

 1   parties to provide the court with supplemental briefing. The court briefly summarizes the relevant

 2   facts below.

 3          On January 1, 2019, plaintiff John Cavazos, on behalf of himself and all others similarly

 4   situated, commenced this collective and class action against defendant Salas Concrete, Inc. (Doc.

 5   No. 1.) This action proceeded on plaintiff’s operative first amended complaint (“FAC”), which

 6   asserted a federal Fair Labor Standards Act (“FLSA”) claim and several state law claims. (Doc.

 7   No. 8.) The FAC alleged that this court had original subject matter jurisdiction over this action

 8   based on the FLSA claim. (Id. at 3.)

 9          On January 15, 2020, plaintiff file a notice of settlement, informing the court that “the

10   Parties successfully mediated this case and agreed on the material terms of a class action

11   settlement.” (Doc. No. 24 at 3) (emphasis added). However, the notice of settlement does not

12   mention the FLSA collective action.

13          On March 20, 2020, plaintiff filed the pending motion for class certification and for

14   preliminary approval of class action settlement, which also fails to mention the FLSA collective

15   action. (Doc. No. 27.)

16          On July 21, 2020, the assigned magistrate judge issued the pending findings and

17   recommendations, recommending that plaintiff’s unopposed motion to certify a class and for

18   preliminary approval of class action settlement be granted, but not making any findings regarding

19   plaintiff’s FLSA claim or the FLSA collective action (Doc. No. 31.)

20          Accordingly, as detailed below, the undersigned will order the parties to provide
21   supplemental briefing to address the court’s concerns.

22          Despite the FLSA claim being the sole basis for federal jurisdiction over this action, and

23   despite plaintiff defining and asserting claims on behalf of a separate, nationwide putative FLSA

24   collective, as distinct from the putative Federal Rule of Civil Procedure 23 “California class” (see

25   Doc. No. 8 at 6), and despite plaintiff informing the court that the parties “have successfully

26   mediated this case” (Doc. No. 24 at 3) (emphasis added), the pending motion does not seek to
27   certify the putative FLSA collective. Indeed, in the pending motion, plaintiff only addresses the

28   Rule 23 class certification and preliminary approval of class action settlement standards; he does
                                                        2
     Case 1:19-cv-00062-DAD-EPG Document 33 Filed 08/28/20 Page 3 of 6

 1   not address the standards for the certification of an FLSA collective, let alone provide any

 2   analysis for whether those standards are met here. See Campbell v. City of Los Angeles, 903 F.3d

 3   1090, 1101 (9th Cir. 2018) (“Collective actions and class actions are creatures of distinct texts—

 4   collective actions of section 216(b), and class actions of Rule 23—that impose distinct

 5   requirements.”); id. at 1109 (“Preliminary certification [of an FLSA collective] refers to the

 6   dissemination of notice to putative collective members, conditioned on a preliminary

 7   determination that the collective as defined in the complaint satisfies the “similarly situated”

 8   requirement of section 216(b).”); see also Millan v. Cascade Water Servs., Inc., 310 F.R.D. 593,

 9   601 (E.D. Cal. 2015). Also of concern, the parties’ settlement agreement provides for a broad

10   release of claims, including a release of the FLSA claim, as well as any related FLSA claims that

11   could have been asserted. (Doc. No. 27-2 at 33 –34.) Finally, the court has concerns with respect

12   to certification of the California class and preliminary approval of the class action settlement

13   pursuant to Rule 23.

14          Accordingly, the parties are directed to file supplemental briefing addressing the

15   following issues:

16          1.      Has plaintiff abandoned the FLSA cause of action? If he has, on what basis does

17                  this court have subject matter jurisdiction over this case?2

18          2.      On what basis can the court conclude that the parties’ settlement agreement is fair,

19                  reasonable, and adequate, given that it includes a broad release of FLSA claims

20                  despite the fact that there is no settlement of the FLSA collective action, and there
21                  is no showing that the settlement agreement satisfies the requirements to resolve

22                  an FLSA claim by way of settlement?3

23
     2
       See Wright v. Special Logistics Portland, LLC, No. 3:15-cv-02058-SB, 2018 WL 358497, at *1
24   (D. Or. Jan. 10, 2018) (declining to exercise supplemental jurisdiction over remaining state law
     class action claims once the FLSA collection action claim was dismissed); Edwards v. City of
25   Long Beach, 467 F. Supp. 2d 986, 992 (C.D. Cal. 2006) (“Plaintiffs’ Rule 23 class is based solely
26   on state law claims, and thus raises jurisdictional concerns. But for the FLSA claims, Plaintiffs
     would not have jurisdiction in this Court.”).
27
     3
       See Murillo v. Pac. Gas & Elec. Co., 266 F.R.D. 468, 470 (E.D. Cal. 2010) (“The FLSA limits
28   participation in a collective action to only those parties that ‘opt-in’ to the suit.”). Millan, 310
                                                         3
     Case 1:19-cv-00062-DAD-EPG Document 33 Filed 08/28/20 Page 4 of 6

 1          3.     Under the parties’ settlement agreement, the released claims

 2                         include any related Fair Labor Standards Act (‘FLSA’) wage
                           claims . . ., but only for those Settlement Class Members who
 3                         endorse their Settlement checks by signing under the pre-
                           printed language under each settlement check: “By
 4                         signing . . . this check, I hereby ‘opt in’ to the Settlement and
                           release all claims pursuant to the [FLSA], 29 U.S.C.
 5                         § 216(b) et seq.
 6                 (Doc. No. 72-2 at 33–34.) To the extent that the parties contend that this provision

 7                 satisfies the notice requirements of FLSA collective action settlements, on what

 8                 authority is that contention based?

 9          4.     The settlement agreement provides that defendant shall deposit one seventh of the

10                 gross settlement amount ($175,000.00) with the settlement administrator ninety

11                 days after the “effective date,” and that every 180 days thereafter, defendant shall

12                 deposit an additional one seventh of the gross settlement amount, until he has

13                 made the seventh payment. (Doc. No. 27-2 at 41–42.) The parties anticipate that

14                 defendant will have made all seven payments within 39 months of the effective

15                 date, and only after the final payment is made, will the settlement administrator

16                 distribute the settlement fund. (Id.; Doc. No. 27-1 at 17.) The pending findings

17                 and recommendations note that “the Court is concerned with this protracted

18                 payment plan and the risk that Defendant will default.” (Doc. No. 31 at 19.) The

19                 undersigned shares that concern. Accordingly, the parties are directed to provide

20                 authority for why the payment plan called for in their settlement agreement is
21                 reasonable, fair, and adequate under Rule 23. Relatedly, the parties are directed to

22                 explain what will happen to already-deposited funds in the event that defendant

23                 defaults and is unable to make all seven payments.

24          5.     Pursuant to the settlement agreement, “Defendant . . . ha[s] the exclusive right to

25                 void this Settlement,” in the event that “more than twenty percent (20%)” of the

26
27   F.R.D. at 607 (noting that the first step in certifying a proposed collective is determining
     “whether the proposed class should be given notice of the action”) (internal quotation marks and
28   citation omitted)
                                                          4
     Case 1:19-cv-00062-DAD-EPG Document 33 Filed 08/28/20 Page 5 of 6

 1                 putative class opts out of the settlement. (Doc. No. 27-2 at 49.) The parties are

 2                 directed to provide authority for why this “Defendant’s Right to Void Settlement”

 3                 provision in the settlement agreement is reasonable, fair, and adequate under Rule

 4                 23.

 5          6.     The parties estimate “there are 40 Class Members” (Doc. No. 27-1 at 19), and at

 6                 the April 24, 2020 hearing on the pending motion, the parties indicated there are

 7                 39 class members (Doc. No. 31 at 8 n.6). How is Rule 23’s numerosity

 8                 requirement met in this action?4

 9          7.     In the pending motion, plaintiff seeks appointment of his counsel—The Spivak

10                 Law Firm and The United Employees Law Group, PC—as class counsel for the

11                 putative class. (Doc. No. 27-1 at 21.) Plaintiff represents that his counsel “has

12                 significant experience in employment litigation.” (Id.) However, as discussed

13                 above, plaintiff’s counsel asserted an FLSA claim on behalf of a putative

14                 collective, and appear to have, at best, unintentionally abandoned that claim. The

15                 court is therefore concerned about the adequacy of counsel’s representation in this

16                 matter.

17          8.     In the pending motion, plaintiff’s counsel seek attorneys’ fees in the amount of

18                 one-third of the gross settlement amount, which is above the Ninth Circuit

19                 benchmark amount for attorneys’ fees.5 (Doc. No. 27-1 at 34–40.) Accordingly,

20                 the court directs plaintiff’s counsel to provide documentation to substantiate their
21                 fee request, including but not limited to their billing records in connection with

22                 this action.

23

24   4
        See Ikonen v. Hartz Mt. Corp., 122 F.R.D. 258, 262 (S.D. Cal. 1988) (“As a general rule,
     classes of 20 are too small, classes of 20–40 may or may not be big enough depending on the
25   circumstances of each case, and classes of 40 or more are numerous enough.”); see also Dunakin
26   v. Quigley, 99 F. Supp. 3d 1297, 1327 (W.D. Wash. 2015) (“Generally, 40 or more members will
     satisfy the numerosity requirement.”) (internal quotation marks and citation omitted).
27
     5
      See In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935, 942 (9th Cir. 2011); Staton v.
28   Boeing Co., 327 F.3d 938, 968 (9th Cir. 2003).
                                                     5
     Case 1:19-cv-00062-DAD-EPG Document 33 Filed 08/28/20 Page 6 of 6

 1          9.      In the pending motion, plaintiff seeks an incentive payment of up to $10,000.00,

 2                  which is significantly higher than the average recovery amount of individual class

 3                  members and does not appear to be warranted in this case. Accordingly, the court

 4                  directs plaintiff to provide support for why he should receive such a large incentive

 5                  payment, specifically identifying how he has participated in and contributed to the

 6                  prosecution of this action.

 7                                                 ORDER

 8          The parties are directed to jointly file a brief responsive to the issues identified above

 9   within ten (10) days from the issuance of this order.

10   IT IS SO ORDERED.
11
        Dated:     August 28, 2020
12                                                      UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        6
